ORDER
PER CURIAM:
J.P., a juvenile, appeals the judgment of the Circuit Court of Jackson County, finding him to be delinquent based on his commission of acts which would constitute the crime of property damage in the first degree. J.P. argues that the evidence was insufficient to establish his commission of the offense. He also argues that the court’s order that he pay $750.00 in restitution in its written judgment was unlawful, because it varied from the trial court’s oral pronouncement of the disposition it intended to impose. We affirm. Because a published opinion would have no prece-dential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).